DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/23/2020 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Inoue et al. (US 2006/0251838, hereinafter ‘Inoue’).
Bennet discloses a bag having a storage section, comprising: laminated bodies that include a sealant film positioned on an inner surface of the bag and at least one plastic film positioned on an outer surface side of the sealant film (para 0026); and a seal section where inner surfaces of one pair of laminated bodies are joined together (133, 134), wherein the seal section has an outer edge seal part that is positioned along an outer edge of the bag (see Fig. 2), and a steam-releasing seal part (150) that is positioned closer to a center point side of the storage section than the outer edge seal part and that peels off due to an increase in pressure in the storage section, wherein the bag comprises a non-seal section (135) that is isolated from the storage section by the steam-releasing seal part and extends to the outer edge of the bag (see Fig. 2); except does not expressly disclose the sealant film comprises a propylene/ethylene block copolymer.
However, Inoue teaches constructing packaging material with a film layer comprising a propylene/ethylene block copolymer (para 0029) as claimed.

Bennet as modified above further discloses the sealant film further comprises an elastomer (Inoue para 0031) as claimed.

Claims 3, 4, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Inoue et al. (US 2006/0251838, hereinafter ‘Inoue’) as applied to claim 1 above, and further in view of Menning et al. (US 2017/0239921).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific elongation percentages of the sealant film as claimed.
However, Menning teaches constructing film layers wherein the tensile elongation in the machine and transverse directions are similar to those claimed (para 0114).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film such that it has a tensile elongation of te sealant film in a machine direction of 800% or more and in a transverse direction of 1050% or more as taught by Menning, since it has been held that discovering an 
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that a product of the tensile elongation (%) of the sealant film in the machine direction and a thickness ( m) of the sealant film is 45,000 or more, and a product of the tensile elongation (%) of the sealant film in the transverse direction and the thickness ( m) of the sealant film is 53,000 or more as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Bennet as modified above further discloses the sealant film further comprises an elastomer (Inoue para 0031) as claimed.


Claims 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Inoue et al. (US 2006/0251838, hereinafter ‘Inoue’) as applied to claims 1 and 5 above, and further in view of Hongou et al. (US 2020/0017276).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).

It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the seal section has a seal strength of 5 N or more and 15 N or less at a width of 15 mm at 1000C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 2005/0276885) in view of Inoue et al. (US 2006/0251838, hereinafter ‘Inoue’) and Menning et al. (US 2017/0239921) as applied to claims 3 above, and further in view of Hongou et al. (US 2020/0017276).
Bennet as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific steam releasing pressure or seal strength as claimed.
However, Hongou teaches similar packaging wherein the steam release part peels off when the pressure in the storage section is below 130 kPa (para 0068).

It further would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the film layer such that the seal section has a seal strength of 40 N or more and 65 N or less at a width of 15 mm at 25°C, and the seal section has a seal strength of 5 N or more and 15 N or less at a width of 15 mm at 1000C as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 2, 2021